Name: Commission Regulation (EEC) No 1545/91 of 6 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of pigmeat intended for the people of the Soviet Union
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  trade policy;  political geography;  cooperation policy
 Date Published: nan

 7. 6 . 91 Official Journal of the European Communities No L 143/33 COMMISSION REGULATION (EEC) No 1545/91 of 6 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 598/91 for the supply of pigmeat intended for the people of the Soviet Union Whereas, the appropriate communications to best assure the following of operations until the taking-over by the agency or enterprise charged with the dispatch to the destination should be foreseen ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee fore ­ seen in Article 5 (2) of Regulation (EEC) No 598/91 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural products intended for the people of the Soviet Union (') and in particular Article 5 (2) thereof ; HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 598/91 provides for urgent action for the supply of agricultural products intended for the people of the Soviet Union ; whereas that country has requested the supply of canned processed pigmeat ; whereas this request should be granted ; Whereas, taking into consideration the particular require ­ ments of the supply as regards transport and distribution to the destination , the costs concerning the manufacture of the products should be determined separately, by tender, in order to organize at a second occasion the dispatch of the products to the institutions and collective beneficiaries ; Whereas by virtue of the detailed rules of Regulation (EEC) No 598/91 it would be as well to determine the conditions by which the tender may be participated in, the attribution of the supply as well as the obligations of the tenderers responsable for the manufacture of the products ; Whereas, in order to ensure that the supplies are effected properly, the conditions for lodging securities should be determined together with the necessary detailed rules for the implementation of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (2) as last amended by Regulation (EEC) No 3745/89 0 ; Whereas, the manufacture and the packaging of the products should be submitted to a practised control by the intervention agences of the Member States, taking into consideration their experience ; Whereas, on application of Article 2, subparagraph 4 of Regulation (EEC) No 598/91 , no export refund shall be granted, or monetary compensatory amounts applied, in respect of the products supplied under this action ; Article 1 1 . A tendering procedure is hereby initiated for the supply of 5 000 tonnes of canned processed pigmeat (weight of processed meat) for the people of the Soviet Union pursuant the Regulation (EEC) No 598/91 and in accordance with the conditions laid down in this Regula ­ tion . 2. The delivery shall comprise :  the processing in the Community of the product specified in Annex I which shall be of Community origin and is produced in a Community-approved processing establishment as set out in Meat Product Council Directive 77/99/EEC (4),  the said product being packed in cans between 200 grams and 2 000 grams (weight of processed meat) and packaged in standard export cartons. Each can and carton shall be indelibly marked in Russian and in the official language of one of the Member States which is providing the produce 'Community aid for the Soviet Union  Commission Regulation (EEC) No 1545/91 '. The labelling of the product shall also include :  the list of ingredients,  the name of the product,  net content,  the name and address of the manufacturer,  the veterinary approval number of the processing establishment,  the completion of manufacture of the amount of product tendered for before 31 August 1991 , (&gt;) OJ No L 67, 14. 3 . 1991 , p. 19 . (2) OJ No L 205, 3 . 8 . 1985, p. 5 . O OJ No L 364, 14. 12. 1989, p. 54. (4) OJ No L 26, 31 . 1 . 1977, p. 85 . No L 143/34 7. 6 . 91Official Journal of the European Communities  the storage at the manufacturers expense until the taking-over of the product by the organization desig ­ nated by the Commission until 15 September 1991 inclusive,  the undertaking to expedite as far as possible the production of the amount of product tendered for with a view to completing its production and take ­ over by dates before those specified above, at the request of the organization designated by the Commission . Article 2 1 . Applicants must be natural or legal persons who, at the request of the competent authorities must prove that they have been active , in the pigmeat sector for at least the preceding twelve months. This latter requirement shall not apply to applicants established for at least 12 months in the territory of the former German Democratic Repu ­ blic. 2 . Tenderers may participate in the tendering proce ­ dure as follows : tenders shall be sent by telecommunica ­ tion (telefax or telex) in written form. Tenders must be lodged in their entirety before 1 2 noon (Brussels time), 1 9 June 1991 at the following address : Commission of the European Communities, DG VI.D.3, Pigs, Eggs and Poultry Division, rue de la Loi 120 , Office 8/67, B- 1 049 Brussels ; (telex 22037 AGREC B ; telefax Brussels 235 33 1 0). ties, conforming to the dispositions of Title III of Regulation (EEC) No 2220/85 . This proof may be furnished by a document issued by the guarantor. A tender which is not submitted in accordance with the provisions of this Article or which contains conditions other than those laid down in respect of the tendering procedure shall not be valid . No tender may be changed or withdrawn. Article 3 1 . On the basis of the tenders received :  the delivery shall be awarded to the tenderer or tende ­ rers whose tender or tenders quote the lowest amounts,  or, where necessary, no delivery shall be granted, in particular where the tenders submitted exceed the prices normally obtaining on the market . 2 . Within five working days following the closing date for submission of tenders, the Commission of the Euro ­ pean Communities shall inform all tenderers by written telecommunication of the outcome of the tendering procedure. Where an award is granted the successful tenderer shall be informed thereof immediately by written telecommunication . Article 4 1 . The tendering security provided for in Article 2 (3) (f) shall be released without delay if a tender is not accepted or if no award is granted. 2 . The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be : (a) for tenderers : the maintenance of their tender until the decision provided in Article 3 ( 1 ) has been adopted ; (b) for the successful tenderer : the lodging of the delivery security in accordance with Article 5 . Article 5 Within five working days of being notified that he has been awarded the delivery contract, the successful tenderer shall communicate to the address of the organi ­ zation indicated in Article 6 evidence that a delivery secu ­ rity amounting to 10 % of the amount quoted in the tender has been lodged conforming to Title III of Regula ­ tion (EEC) No 2220/85. Article 6 1 . The successful tenderer shall present before 28 September 1991 an application for payment of the supply to the intervention agency in the Member State in which the storehouse referred to in Article 2 (3) (e) is situated . That application shall be accompanied by : In the case where no award is granted according to Article 3 ( 1 ) second indent, tenders must be lodged for a second submission before 12 noon (Brussels time), 3 July 1991 . 3 . Tenders shall be valid only if the following elements are presented in the following order : (a) they refer clearly to the delivery provided for in Article 1 of this Regulation ; (b) they indicate the name, address, telex and/or telefax numbers of the tenderer established in the Commu ­ nity ; (c) each tender refers to a lot or lots of 400 tonnes (weight of product) ; (d) they specify an amount in ecus per tonne for effecting the supply of each lot of produce to be tendered for, this amount reflecting the cost of packaging in the form set out in Article 1 (2) ; (e) they indicate the precise address of the storehouse at which the supply is to be placed at the disposal of the organization designated by the Commission indicated in Article 1 (2), fourth indent. Each tender may only refer to one such storehouse ; (f) they are accompanied by proof that the tenderer has lodged a tendering security of ECU 15 per tonne in favour of the Commission of the European Communi ­ 7. 6 . 91 Official Journal of the European Communities No L 143/35  the original of the certificate of take-over drawn up on the model in Annex II and issued by the organization designated by the Commission .  the certificate of conformity drawn up by the body mentioned in Article 7 on completion of the checks carried out. The payment shall be made for the supply of the amount of packaged processed produce stipulated in the certificate of take-over. 2 . If the merchandise is not taken over by the date indicated in Article 1 (2),the tenderer shall ask the organi ­ zation responsible for the checks to certify that the product was available for take-over by 15 September 1991 , in accordance with Article 1 (2). The payment shall be made for the quantities for which the organization responsible for the checks has attested conform to the requisite obligations . The organization responsible for payment will take the appropriate measures as regards the destination of the merchandise, after consultation with the Commission . Article 7 The processing and packaging of the produce shall be the object of a control to be carried out by the intervention agency of the Member State within which the storehouse mentioned in Article 2 (3) (e) is situated. The successful tenderer shall submit to the checks carried out by this intervention agency, having been informed of its identity in good time. For this purpose he shall inform the agency of the places where the product to be supplied shall be processed and packaged, as well as indicating the storehouse mentioned at Article 2 (3) (e). The agency shall issue a certificate of conformity when it has satisfied itself that, on the basis of the checks carried out, the conditions laid down for the delivery have been met. This certificate shall in addition specify that the animal to be processed originates from a region of a Member State which is free from African swine fever (in accordance with Council Directive 64/432/EEC (') Articles 9a and 9b). Article 8 1 . The primary requirements relating to the delivery within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be delivery of the produce under the condi ­ tions laid down. However, where a successful tenderer has supplied a minimum of 99 % of the amount of produce offered, all other conditions having been met, he shall be considered to have fulfilled the aforementioned primary requirement. In order to assess whether or not the primary requirement has been met, the tenderer shall present the documents referred to in Article 6 to the intervention agency concerned . 2. The security shall also be released in cases of force majeure. Article 9 The conversion rates to be used for payment of tenders and for tendering and supply securities shall be the agri ­ cultural conversion rates valid on the final date for submission of tenders. Article 10 1 . The Commission shall communicate to the organi ­ zations mentioned in Articles 6 and 7 the name of the tenderer of the delivery as well as all other necessary information pertaining to the realization of the operation as soon as possible . 2. The organization shall communicate to the Commission all information concerning the undertaking of the delivery, in particular the results of the checks fore ­ seen in Article 7 and the conditions of take-over by the organization designated by the Commission . Article 11 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 121 , 29 . 7. 1964, p. 1977/64 . No L 143/36 Official Journal of the European Communities 7 . 6 . 91 ANNEX I PRODUCT SPECIFICATIONS FOR CANNED PIGMEAT PRODUCTS 1 . Product description : Shelf stable (cured, canned and cooked) pig meat products fulfilling the requirements laid down in Annex B, chapter II of the Meat Product Directive (77/99/EEC). Minimum guaranteed shelf life : three years . 2. Product composition : Minimum ingoing meat : 80 % Exclusively pigmeat as defined in Article 2b of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade on fresh meat ('), however, excluding the organs mentioned in Article 2f. The meat content is calculated following the analytical procedure laid down in the Annex of Commission Regulation (EEC) No 226/89 (2). The origin of the meat (species) will be controlled by means of an Elisa method. Minimum meat protein content : 11 % . The meat protein content is calculated by means of the following formula : meat protein = N(t)  N(n-m) x 6,25 N(t) : total nitrogen determined by Kjeldahl s method N(n-m) : nitrogen of non-meat origin Maximum analytical fat content : 25 % The fat content is calculated following the analytical procedure laid down in the Annex of Regulation (EEC) No 226/89. Maximum collagen/total protein ratio : 0,35 Other ingredients : water (maximum 10 %), starch (maximum 7 %), non-meat protein (maximum 2,5 %), salt (minimum 1 % and maximum 2,5 % ) and spices in a proportion fulfilling the general quality requirements (point 3). Food additives : phosphates (maximum 3 g P2 05/kg), ascorbates (maximum 0,5 g/kg) and nitrite (added maximum 0,12 g/kg). 3 . Quality requirements : The product is of a quality suitable for human consumption and free from objectionable odours v and flavours, and the meat is uniformly and thoroughly cured. Furthermore, the product is clean and substantially free from staining and contamination from the container and capable of being sliced. 0 OJ No 121 , 29 . 7 . 1964, p . 2012/64. (2) OJ No L 29, 31 . 1 . 1989, p . 11 . 7. 6 . 91 Official Journal of the European Communities No L 143/37 ANNEX II Take-over certificate I , the undersigned : (name, first name, business name) acting on behalf of for the account of hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 1545/91 , have been taken over :  Place and date of taking-over :  Type of product :  Tonnage, weight taken over (gross) :  Packaging : Comments : Signature : Date :